Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Theodore Shih on 05/11/2022.

The application has been amended as follows: 
Claims 1 and 6 have been amended as follows.
1. A common-path cube corner interferometer, comprising: 
a semi-transmissive and semi-reflective beam splitter, a plane mirror, a first right-angled cube-corner retroreflector, a second right-angled cube-corner retroreflector and an optical path difference element; wherein: 
the semi-transmissive and semi-reflective beam splitter splits incident light into a transmitted beam and a reflected beam;
the plane mirror is vertically arranged relative to the semi-transmissive and semi-reflective beam splitter; 
the first right-angled cube-corner retroreflector and the second right- angled cube-corner retroreflector are asymmetrically arranged at either side of the semi-transmissive and semi-reflective beam splitter, and a base plane of the first right-angled cube-corner retroreflector is parallel to an incident direction of the incident light, while a base plane of the second right-angled cube-corner retroreflector is perpendicular to the incident direction of the incident light; 
the [[first]] transmitted beam is sequentially reflected by the plane mirror, the first right- angled cube-corner retroreflector, the plane mirror, the second right-angled cube- corner retroreflector, the plane mirror, and then returns to the semi-transmissive and semi-reflective beam spIitter for splitting into [[the]] a first transmitted beam and [[the]] a first reflected beam; 
the [[second]] reflected beam is sequentially reflected by the plane mirror, the second right-angled cube-corner retroreflector, the plane mirror, the first right-angled cube-corner retroreflector, the plane mirror, and then returns to the semi- transmissive and semi-reflective beam splitter for splitting into [[the]] a second reflected beam and [[the]] a second transmitted beam; 
the first reflected beam and the second transmitted beam are parallel to the incident light; and
 the optical path difference element is arranged at a random position in an optical path where the [[second]] reflected beam is reflected by and then returns to the semi- transmissive and semi-reflective beam splitter, or at a random position in an optical path where the [[first]] transmitted beam is transmitted by and then returns to the semi-transmissive and semi-reflective beam splitter, so that an optical path difference is generated between the [[first]] transmitted beam and the [[second]] reflected beam.

6. An interference technique based on the common-path cube-corner interferometer according to claim 1, wherein: 
incident light enters the common-path cube-corner interferometer in a form of parallel or converging light, so that an incident direction of the incident light is parallel to [[a]] the base plane of [[a]] the first right-angled cube-corner retroreflector and perpendicular to [[a]] the base plane of [[a]] the second right-angled cube-corner retroreflector; 
the incident light is split by a semi-transmissive and semi-reflective beam splitter into [[first]] the transmitted beam and [[second]] the reflected beam; 
the [[first]] transmitted beam, after being incident into [[a]] the plane mirror firstly, is reflected to the first right-angled cube-corner retroreflector; the [[first]]  transmitted beam is then reflected by the first right-angled cube-corner retroreflector to the plane mirror for the second time; next, the [[first]] transmitted beam is again reflected by the plane mirror to the second right-angled cube-corner retroreflector, and the [[first]]  transmitted beam is reflected by the second right-angled cube-corner retroreflector to the plane mirror for the third time; and the [[first]]  transmitted beam is reflected by the plane mirror to the semi-transmissive and semi-reflective beam splitter; 
the [[second]] reflected beam, after being incident into [[a]] the plane mirror firstly, is reflected to the second right-angled cube-corner retroreflector; the [[second]] reflected beam is then reflected by the second right-angled cube-corner retroreflector to the plane mirror for the second time; next, the [[second]] reflected beam is again reflected by the plane mirror to the first right-angled cube-corner retroreflector, and the [[second]] reflected beam is reflected by the first right-angled cube-corner retroreflector to the plane mirror for the third time; and the [[second]]  reflected beam is reflected by the plane mirror to the semi- transmissive and semi-reflective beam splitter; 
the [[first]] transmitted beam passes through [[an]] the optical path difference element before reaching the semi-transmissive and semi-reflective beam splitter, or the [[second]] reflected beam passes through the optical path difference element before reaching the semi- transmissive and semi-reflective beam splitter; 
the [[first]] transmitted beam is split again by the semi-transmissive and semi-reflective beam splitter into [[a]] the first transmitted beam and [[a]] the first reflected beam; the [[second]] reflected beam is split again by the semi-transmissive and semi-reflective beam splitter into [[a]] the second transmitted beam and [[a]] the second reflected beam; and 
the first transmitted beam and the second reflected beam are superimposed along a direction perpendicular to the incident direction of the incident light to form interference fringes; 
and the first reflected beam and the second transmitted beam are superposed along a direction parallel to the incident direction of the incident light to form interference fringes.

Allowable Subject Matter
3. 	Claims 1-16 are allowable in view of the prior art.	

4.	The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior arts of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the first beam is sequentially reflected by the plane mirror, the first right- angled cube-corner retroreflector, the plane mirror, the second right-angled cube- corner retroreflector, the plane mirror, and then returns to the semi-transmissive and semi-reflective beam spIitter for splitting into the first transmitted beam and the first reflected beam; the second beam is sequentially reflected by the plane mirror, the second right-angled cube-corner retroreflector, the plane mirror, the first right-angled cube-corner retroreflector, the plane mirror, and then returns to the semi- transmissive and semi-reflective beam splitter for splitting into the second reflected beam and the second transmitted beam;” in combination with the remaining limitations of the claim.
5.	Xu, K. et al. CN 104713649 A is the closest prior art which teaches an interferometer
(see Fig. 3 in Xu) comprises of a beam splitter (see item 33 Fig. 3 in Xu), a plane mirror (see item
30 in Fig. 3 in Xu), a first right-angled cube-corner retroreflector (see item 36 in Fig. 3 in Xu), a
second right-angled cube-corner retroreflector (see item 37 Fig. 3 in Xu) and an optical path
difference element (see items 38 and 39 in Fig. 3 in Xu). The beam splitter splits the incident
light (item 34 in Xu) into a transmitted beam and a reflected beam. The sequence of the optical
path of the transmitted beam is as follows: (1) plane mirror; (2) first right-angled cube-corner
retroreflector; (3) plane mirror; (4) optical difference element; and then back to (3), (2), (1), and
to the beam splitter. On the other hand, the sequence of the optical path of the reflected beam
is as follows: (1) plane mirror; (2) a second right-angled cube-corner retroreflector; (3) plane
mirror; (4) optical difference element; and then back to (3), (2), (1), and to the beam splitter.
This means that the first right-angled cube-corner retroreflector is exclusive only for the optical
path of the transmitted beam and the second right-angled cube-corner retroreflector is
exclusive only for the optical path of the reflected beam. However, the claim, requires the
transmitted beam to have a sequence of the optical path as follows: (1) plane mirror; (2) first
right- angled cube-corner retroreflector, (3) plane mirror, (4) second right-angled cube- corner
retroreflector, (5) plane mirror, and then returns to the beam spIitter. Similarly, the claim
requires the sequence of the reflected beam to have an optical path as follows: (1) plane
mirror, (2) second right-angled cube-corner retroreflector, (3) plane mirror, (4) first right-angled
cube-corner retroreflector, (5) plane mirror, and then returns to the beam splitter.
6.	Manning, C. U.S. Patent No. US 6469790 B1, teaches tilt-compensated interferometers.
The interferometer comprises a beam splitter, a plurality of retroreflectors, and a plurality of
plane mirrors to control the optical path of the transmitted and reflected beams.
7. 	Kauppinen, J. WO 9611387 A1, discloses an interferometer comprises of similar
components as Manning above, wherein the optical path of the reflected and transmitted
beams have its own retroreflectors and plane mirror before returning to the beam splitter as
shown in Fig. 4.
8.	Manning, C. U.S. Patent No. US 20060238769 A1, discloses tilt-compensated
interferometers, wherein the transmitted and reflected beams are reflected by a single plane
mirror (see item 80 in Fig. 2 in Manning) to their respective retroreflectors and returned back to
the beam splitter.
9.	Teofilus, T. et al. WO 02065073 A1, teaches a scanning interferometer wherein the
interferometer uses two cube corner reflectors (see item 3 in Fig. 2 in Teofilus) and two flat
mirrors (see item 2 in Fig. 2 in Teofilus) which is part of the optical path for the transmitted and
reflected beams.
10.	However, the above prior arts fail to teach the limitations of claim 1. Specifically, the “
the first beam is sequentially reflected by the plane mirror, the first right- angled cube-corner
retroreflector, the plane mirror, the second right-angled cube- corner retroreflector, the plane
mirror, and then returns to the semi-transmissive and semi-reflective beam spIitter for splitting
into the first transmitted beam and the first reflected beam; the second beam is sequentially
reflected by the plane mirror, the second right-angled cube-corner retroreflector, the plane
mirror, the first right-angled cube-corner retroreflector, the plane mirror, and then returns to the semi- transmissive and semi-reflective beam splitter for splitting into the second reflected
beam and the second transmitted beam”.
11.	Therefore, prior art of record neither anticipates nor renders obvious the instant
application claimed invention as a whole either taken alone or in combination.
Claims 2-16 would be allowable due to their dependencies.
12. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO FABIAN JR/Examiner, Art Unit 2877


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886